Name: Commission Regulation (EC) No 2624/95 of 10 November 1995 amending Commission Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  technology and technical regulations;  health;  food technology
 Date Published: nan

 Avis juridique important|31995R2624Commission Regulation (EC) No 2624/95 of 10 November 1995 amending Commission Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87 Official Journal L 269 , 11/11/1995 P. 0001 - 0002COMMISSION REGULATION (EC) No 2624/95 of 10 November 1995 amending Commission Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 15 (1) thereof, Whereas Commission Regulation (EEC) No 3220/90 (3) lays down conditions for the use of certain oenological practices provided for in Regulation (EEC) No 822/87; whereas that Regulation should be amended to include the conditions for the use of enzymatic preparations of betaglucanase as laid down in Regulation (EEC) No 822/87; Whereas the Scientific Committee for Foodstuffs has been consulted on those provisions that may affect public health; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3220/90 is hereby amended as follows: 1. The following paragraph is added to Article 1: '3. Enzymatic preparations of beta-glucanase, the use of which for clarification is provided for in paragraphs (1) (j) and (3) (m) of Annex VI to Regulation (EEC) No 822/87, may be used only if they meet the requirements set out in Annex III hereto.` 2. Annex III to this Regulation is added after Annex II. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX III Rules for Beta-Glucanase 1. International code of beta-glucanase: E.C. 3-2-1-58 2. Beta-glucan hydrolase (breaking down the glucan contained in Botrytis cinerea) 3. Origin: Trichoderma harzianum 4. Area of application: breaking down the beta-glucans present in wines, in particular those produced from botrytized grapes 5. Maximum dose: 3 grams of the enzymatic preparation containing 25 % total organic solids (TOS) per hectolitre.`